Title: To John Adams from United States House of Representatives, 10 May 1790
From: United States House of Representatives
To: Adams, John


				
					Mr. President: 
					May 10, 1790
				
				The House of Representatives have passed the bill sent from the Senate, entitled “An act for giving effect to the act therein mentioned, in respect to the state of North Carolina, and to amend the said act,” with amendments; in which they desire the concurrence of the Senate;I am directed to bring to the Senate several enrolled bills, which have been signed by the Speaker of the House of Representatives.
				
					
				
				
			